internal_revenue_service number release date index number -------------- ---------------------------------------------- ------------------------------------------------ ---------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc corp plr-136876-08 date december legend t u ---- ---- dear ------------- this responds to your date request that we supplement our letter_ruling dated date plr-103725-08 the prior letter_ruling the information provided in that letter and in later correspondence is summarized below capitalized terms not defined in this letter have the meanings originally assigned to them in the prior letter_ruling the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the proposed transaction i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 plr-136876-08 supplemental facts prior to the proposed transaction the controlled certificate of incorporation was amended to reflect modifications to the terms of the controlled class b common_stock the amendment was accomplished through a vote of the present holder distributing of shares of controlled class b common_stock the modified terms of the controlled class b common_stock provide that subsequent to the distribution for so long as any person entity or group or entities acting in concert beneficially owns t percent the threshold_amount or more of the then outstanding shares of class b common_stock then in any election of directors or other exercise of voting rights with respect to the election or removal of directors such person entity or group shall only be entitled as to the class b shares beneficially owned by such person entity or group to vote or otherwise exercise voting rights with respect to a number of shares of class b common_stock that equals the product of a the total number of shares of class b common_stock then outstanding multiplied by b the greater of i the threshold_amount expressed as a percentage and ii such person entity or group’s entitled voting percentage as defined below such product the voting class b shares for the purposes hereof a person entity or group’s entitled voting percentage at any time shall mean the lesser_of x the percentage of the then outstanding shares of class a common_stock beneficially owned by such person entity or group at such time and y the percentage of the then outstanding shares of class b common_stock beneficially owned by such person entity or group at such time any shares of class b common_stock beneficially owned by such person entity or group in excess of the voting class b shares shall automatically be voted in proportion to the aggregate votes of the shares of class b common_stock held by holders of class b common_stock who beneficially own less than t percent of the class b common_stock ignoring abstentions and any shares that were not present in person or represented by proxy at the meeting at which the applicable vote is taken for purposes of this amendment a beneficial_owner includes any person entity or group of persons or entities who directly or indirectly including through any contract arrangement understanding relationship or otherwise written or oral formal or informal control the voting power which includes the power to vote or to direct the voting of such common_stock within the meaning of rule 13d-3 a under the u s securities exchange act of as amended the exchange act provided however that a person shall not be deemed the beneficial_owner of or to beneficially own any security as a result of a contract arrangement understanding or relationship to vote such security if such contract arrangement understanding or relationship a arises solely from a revocable proxy given in response to a public proxy or consent solicitation made pursuant to and in accordance with the applicable provisions of the general rules and regulations under the exchange act and b is not reportable by such plr-136876-08 person on schedule 13d under the exchange act or any comparable or successor report in addition to the amendments to the controlled certificate of incorporation controlled has adopted a shareholder rights plan this plan provides controlled class a and class b shareholders with the right to acquire controlled common_stock at a discount if a person or group acquires or tenders an offer to acquire u percent or more of the outstanding controlled class a and class b common_stock or u percent or more of the outstanding controlled class b common_stock the controlled preferred_stock purchase rights the controlled preferred_stock purchase rights are the type described in revrul_90_11 1990_1_cb_10 representations in connection with its request for a supplemental ruling distributing reaffirms all of the representations contained in the prior letter_ruling rulings based solely on the information submitted and the representations made herein and submitted with the prior letter_ruling we rule as follows the supplemental facts submitted will not adversely affect the prior letter_ruling which as modified thereby will remain in full force and effect caveats no opinion is expressed about the tax treatment of the proposed transaction described above under other provisions of the code and regulations or the tax treatment of any condition existing at the time of or effects resulting from the proposed transaction that is not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the proposed transaction satisfies the business_purpose requirement of sec_1_355-2 ii whether the proposed transaction is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 and sec_1_355-2 or iii whether the proposed transaction is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 procedural statements this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing plr-136876-08 their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this letter_ruling in accordance with the power_of_attorney on file in this office a copy of this ruling letter is being sent to your authorized representative sincerely ______________________________ richard k passales senior counsel branch associate chief_counsel corporate
